CONTEMPT PROCEEDINGS
On the 11th day of December, 1940, we issued Rule Nisi in Contempt Proceedings directed to L.O. Stephens, attorney for plaintiff in error in a cause here pending and L.L. Maser, justice of the peace, to show cause why they each should not be adjudged in contempt of this Court for the violation of a supersedeas order issued in that cause by the circuit judge on the 16th day of September, 1940.
On December 23, 1940, the respondents filed their Return to Rule Nisi.
On Decemebr 25, 1940, the Respondent, Justice of the Peace, departed this life.
We are convinced from the record in the involved case and the allegations of the Return that the Respondent *Page 772 
L.O. Stephens did not apprehend that by proceeding in the Court of the Justice of the Peace in a manner not violative of the terms of alternative writ of prohibition issued in the involved cause he was in anywise violating the terms of the supersedeas order of the circuit court and that he in nowise intended to violate such order.
Therefore, the Return is held sufficient and the Rule Nisi heretofore issued is quashed.
So ordered.
BROWN, C. J., WHITFIELD, TERRELL, and BUFORD, JJ., concur.
ADAMS, J., disqualified.